


110 HRES 1412 IH: Expressing support for the designation of a

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1412
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Roskam submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of a
		  Pink Prayer Day and applauding the actions of medical professionals and other
		  caregivers, researchers, patients and their families, and others who strive to
		  combat and raise public awareness of breast cancer.
	
	
		Whereas breast cancer is the most common type of cancer
			 among American women, accounting for 1 in 3 cancer diagnoses in women;
		Whereas 1 in 8 women born today will be diagnosed with
			 breast cancer at some time in their lifetime;
		Whereas an estimated 180,000 new cases will be diagnosed
			 in 2008;
		Whereas an estimated 67,770 new cases of carcinoma in
			 situ, the earliest form of breast cancer, will be diagnosed in 2008;
		Whereas an estimated 40,000 women die from breast cancer
			 in 2008;
		Whereas breast cancer is the leading cause of cancer
			 deaths among women aged 40 to 59 years;
		Whereas there are over 2,000,000 breast cancer survivors
			 alive in the United States;
		Whereas the month of October is National Breast Cancer
			 Awareness Month;
		Whereas the American Cancer Society is recognized for
			 their work in bringing about awareness of all forms of cancer and providing
			 resources and a support network for survivors and for those afflicted with the
			 disease, their family, and their friends;
		Whereas the Susan G. Komen Breast Cancer Foundation is
			 recognized for educating the public about breast cancer and raising funds for
			 research through its Race for the Cure and other events;
		Whereas Liguori Publications is recognized for their
			 efforts in compiling the Pink Prayer Book, a collection of prayers written by
			 breast cancer patients and survivors and their family and friends who surround
			 them;
		Whereas a survey of 12 years of reports in 2 major
			 psychiatric journals showed that spirituality, defined as participation in
			 religious ceremony, social support, prayer, and belief in a higher being,
			 yielded positive mental health benefits in 92 percent of the cases;
		Whereas October 15 would be an appropriate day to
			 designate as Pink Prayer Day; and
		Whereas there is an ever-present need for continued
			 awareness of breast cancer on behalf of the public, including awareness of
			 symptoms, warning signs, treatment options, research needs, and public policy
			 implications: Now, therefore, be it
		
	
		That the House of Representatives expresses
			 support for the designation of a Pink Prayer Day and applauds the actions of
			 medical professionals and other caregivers, researchers, patients and their
			 families, and others who strive to combat and raise public awareness of breast
			 cancer.
		
